DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one solar subcell" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  
Claim 3 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  The limitation “the at least one” in line 2 should also be changed to “the at least one of the first solar subcell, the second solar subcell and the third solar subcell”.

Claim 3 recites the limitation "the at least one subcell" in line 2 or "the at least one solar subcell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 4 recites the limitation "the at least one subcell" in line 2 or "the at least one solar subcell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 5 recites the limitation "the at least one subcell" in line 2 or "the at least one solar subcell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 6 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  
Claim 7 recites the limitation "the at least one solar subcell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 8 recites the limitation "the at least one solar subcell" in line 2 or in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 9 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 9 recites the limitation "the at least one subcell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 10 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  
Claim 10 recites the limitation "the at least one solar subcell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 11 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 11 recites the limitation "the at least one solar subcell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 12 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 12 recites the limitation "the at least one solar subcell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 13 recites the limitation "the at least one solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell, the second solar subcell and the third solar subcell”.  

Claim 20 recites the limitation " at least one of the solar subcells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell and the second solar subcell”.  

Claim 20 recites the limitation "the at least one solar subcell" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “at least one of the first solar subcell and the second solar subcell”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,362,230 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass all the limitations of the instant claims.  The bandgap being further graded from a transition point to a surface of the active layer is taught by further dependent claims that requires different grading in different regions.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/574,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass all the limitations of the instant claims. The bandgap being further graded from a transition point to a surface of the active layer is taught by further dependent claims that requires different grading in different regions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/467,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass all the limitations of the instant claims. The bandgap being further graded from a transition point to a surface of the active layer is taught by further dependent claims that requires different grading in different regions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/586,162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass all the limitations of the instant claims. The bandgap being further graded from a transition point to a surface of the active layer is taught by further dependent claims that requires different grading in different regions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior-Art
The following are the closest prior art that discloses a multi-junction solar cells as required by instant claims.  
US 2004/0065363 A1 to Fetzer et al. is the closest prior art.  Fetzer discloses a multijunction photovoltaic cell (400) (fig. 4) comprising an upper first solar subcell (top cell 410, see fig. 4) ([0051]), a second solar subcell (middle cell 430, see fig. 4 and [0051]) adjacent to the first solar subcell (top cell) wherein emitter (432) and base (434) of the second solar subcell (middle subcell) forms a photoelectric junction (p-n junction) ([0035]), a bottom solar subcell (bottom cell 460, fig. 4 and [0051]) disposed under said second solar subcell (430) (see fig. 4). 
Fetzer further discloses that base and emitter layer of top cell (GaInP subcell 410) has a graded band gap ([0071-0072]) throughout at least a portion of the thickness of its active layer with a bandgap throughout at least a portion of the thickness of its active layer with a band gap adjacent the junction (junction between emitter and base, or p-n junction) being 1.8 eV ([0071-0072]), and the band gap away from the junction being 1.9 eV ([0071-0072]).  Therefore, the band gap adjacent the junction being 0.1 eV or 100 meV lower than the band gap away from the photoelectric junction.  
However, instant claim requires band gap adjacent the junction to be 20-300 meV greater than the band gap away from the junction (see instant figure 1D).  It would not be obvious to one skilled in the art at the time of the invention to have modify Fetzer to have bandgap greater at the junction than away from the junction as it would teach away from Fetzer’s invention, which is to have lower bandgap at the junction.
US 2003/0070707 A1 to King et al. is another closest prior art that discloses a multijunction solar cell (30) wherein the bandgap adjacent the junction being lower than the band gap away from the junction ([0014]).  However, instant claim requires band gap adjacent the junction to be 20-300 meV greater than the band gap away from the junction (see instant figure 1D).  It would not be obvious to one skilled in the art at the time of the invention to have modify King to have bandgap greater at the junction than away from the junction as it would teach away from King’s invention, which is to have lower bandgap at the junction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721